EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner has changed the title to: Method for Displaying Interactive Map of User Selectable Objects Representing Service Locations, Updating Site Specific Waiting List and Updating Average Historical Service Time.

An interview with James H. Patterson was held on 05/17/2021 to discuss an Examiner’s Amendment.  Authorization for this examiner’s amendment was given on 05/17/2021, over telephone from Mr. Patterson.
The application has been amended as follows: 
In the Claims
Replace Claims 16-17 and 19-20 with the following:
Claim 16: A method of providing a graphical user interface for a network- connected computer system that facilitates interactive internet-based customer check-in for customers desiring one of a plurality of different types of services from a no-appointment, first listed-first served business having a plurality of service locations, the method comprising:
 the business having a plurality of geographically disparate service locations, each service location of the business being a no appointment, first listed-first served location providing a plurality of different types of services having no appointed times to customers in temporal order of the customers being placed on an individual site-specific waiting list of a plurality of site-specific waiting lists for the service location;
continuously updating a plurality of wait time values, each wait time value corresponding to one of the plurality of site-specific waiting lists, and each wait time value representing an estimated wait time for a service at the service location of the business  particular service performed by [[a]] the particular employee is updated each time the particular employee provides the particular service;
receiving an indication of a location associated with a remote customer display;
causing the network-based graphical user interface to display, on the remote customer display, an interactive map including the location associated with the remote customer display, the interactive map including multiple user-selectable objects with each object representing one of the geographically disparate service locations of the business and positioned at a position on the interactive map corresponding to the represented service location;

receiving, via the network-based graphical user interface, a customer request submitted through the remote customer display to place the customer on the individual site-specific waiting list associated with a selected service location, the customer request being generated in response to the customer selecting [[the]]- a user-selectable object of the plurality of user-selectable objects on the interactive map representing the selected service location; and
in response to the customer request, electronically transmitting information regarding the customer request to the selected service location represented by the selected object, such that the individual site-specific waiting list at the selected service location is updated to represent placement of the customer in that waiting list.

Claim 17: The method of claim 16, wherein causing the network-based graphical user interface to display, on the remote customer display, the wait time value corresponding to each of the geographically disparate service locations represented by at least some of the plurality of user-selectable objects includes causing each wait time value to display on [[the]] each of the plurality of user-selectable objects  locations 

Claim 19: The method of claim 16, wherein causing the network-based graphical user interface to display, on the remote customer display, [[an]] the interactive map includes causing the graphical user interface to display user-selectable objects corresponding to a plurality of service locations of only a single business.

 individual site-specific waiting list at the selected service location is updated to represent placement of the customer in that waiting list before the customer receives confirmation of being placed on the waiting list.

Reasons for Allowance
Claims 16-24 are allowable.
The following is an examiner’s statement of reasons for allowance:

Allowable Subject Matter
Claims 16-24 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 16, the prior art available does not teach:
A method of providing a graphical user interface for a network- connected computer system that facilitates interactive internet-based customer check-in for customers desiring one of a plurality of different types of services from a no-appointment, first listed-first served business having a plurality of service locations, the method comprising:
providing a network-based graphical user interface associated with a business having a plurality of geographically disparate service locations, each service location of the business being a no appointment, first listed-first served location providing a plurality of different types of services having no appointed times to customers in temporal order of the customers being placed on an individual site-specific waiting list for the service location;
 wherein the average historical service time for a service performed by a particular employee is updated each time the particular employee provides the service;
receiving an indication of a location associated with a remote customer display;
causing the network-based graphical user interface to display, on the remote customer display, an interactive map including the location associated with the remote customer display, the interactive map including multiple user-selectable objects with each object representing one of the geographically disparate service locations of the business and positioned at a position on the map corresponding to the represented service location;
causing the network-based graphical user interface to display, on the remote customer display, the wait time value corresponding to each of the geographically disparate service locations represented by at least some of the plurality of user-selectable objects;
receiving, via the network-based graphical user interface, a customer request submitted through the remote customer display to place the customer on the individual site-specific waiting list associated with a selected service location, the customer request being generated in response 
in response to the customer request, electronically transmitting information regarding the customer request to the selected service location represented by the selected object, such that the site-specific waiting list at the selected service location is updated to represent placement of the customer in that waiting list.
	The most analogous prior art includes PTO Form 892 Reference U, "Click Ahead Seating Gives Patrons the Power to Add Their Names to Restaurant Wait Lists Online" (henceforth referred to as "Clickahead"), Kosiba (US 20020184069 Al) and Obradovich (US 20050234637).
	Clickahead discloses a website that allows consumers to search for businesses in a specific area, view actual wait times for a specific business and put a name in for a waitlist (pg. 1 para. 1). 
	Clickahead is deficient in a number of ways. As written, the claims require that each estimated wait time is based on an estimated service time for a specific employee at the location. Additionally, the average historical service time is updated each time a particular employee provides the service. Clickahead does not teach these concepts.  
In view of the above, Clickahead fails to disclose or render obvious the combination of features as emphasized above.
Regarding Kosiba, Kosiba discloses an estimating a wait time, adding customers to a wait list, and average historical service times for employees ([0052]-[0054]).
Though disclosing these features, Kosiba does not disclose or render obvious the features emphasized above.

Though disclosing these features, Obradovich does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Clickahead, Kosiba, Obradovich, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claims 17-24 are dependencies of independent claim 16 and are allowable over the prior art for the reasons identified above with respect to claim 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. S. Erdem and B. Gedikoglu, "A DSS for Shift Design and Workforce Allocation in a Call Center," 2006 Technology Management for the Global Future - PICMET 2006 Conference, 2006, pp. 1279-1289, doi: 10.1109/PICMET.2006.296696. [Abstract], discussing a simulation model that dynamically updates the workforce allocation to meet the minimum required service levels at all times. Erdem teaches multiple locations that have different agent capacities. If a call goes to the overall company the call will be re-directed to a specific call center location where the wait time will be the lowest. Erdem teaches calculation of average waiting time and the average number of agents needed for a specific time of the day in a given week. 
Erdem does not teach a network-based graphical user interface associated with a business having a plurality of geographically disparate service locations or appointment times for different services. Erdem does not teach the average time it takes an employee to perform a particular service or updating an average historical service time for a service performed by the employee. Erdem does not teach an interactive map with multiple user-selectable objects which represent locations of the business. Erdem does not teach displaying the wait time value for each geographic service location.
Dowling (U.S. Patent No. 6,845,361) discusses a method for a virtual-wait queue for access to a physical resource, such as restaurant tables, doctors, financial aid workers, etc. The method keeps the queue data for multiple customers. The method estimates the wait time left for a user to gain access to the physical resource. Dowling discusses a computerized device with a 
Dowling does not discusses a graphical user interface that geographically displays multiple service locations and wait time values for multiple services. Dowling does not discusses updating the average historical service time for a service performed by a particular employee. Dowling does not disclose an interactive map including user-selectable objects where each object represents the service location of a business. Additionally, Dowling does not discusses displaying the wait time vale for each of the service location. 	





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle Jean Lincoln whose telephone number is (571)272-6152.  The examiner can normally be reached on Mon through Fri 6:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANNABELLE J LINCOLN/Examiner, Art Unit 3625        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625